                       2:18-cv-02148-CSB-EIL # 23         Page 1 of 19
                                                                                                   E-FILED
                                                            Wednesday, 14 November, 2018 03:15:37 PM
                                                                          Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
______________________________________________________________________________

PRAIRIE RIVERS NETWORK,                            )
                                                   )
                      Plaintiff,                   )
       v.                                          )       Case No. 18-CV-2148
                                                   )
DYNEGY MIDWEST GENERATION, LLC,                    )
                                                   )
                      Defendant.                   )

                                           ORDER

       Plaintiff, Prairie Rivers Network, filed this citizen enforcement action against

Defendant Dynegy Midwest Generation, LLC for violations of the Clean Water Act

(“CWA”), 33 U.S.C. §§ 1311 and 1342, at the Vermilion Power Station in Vermilion

County, Illinois, on May 30, 2018. Defendant filed a Motion to Dismiss (#14) on August

29, 2018, to which Plaintiff filed a Response (#19) on September 26, 2018. Defendant

filed its Reply (#21) on October 9, 2018. The motion is now fully briefed and ready for

ruling. For the following reasons, the Motion to Dismiss (#14) is GRANTED.

                                    BACKGROUND

       The following background is taken from the allegations in Plaintiff’s Complaint

(#1). At this stage of the proceedings, the court must accept as true all material

allegations of the complaint, drawing all reasonable inferences therefrom in the

plaintiff’s favor. Lewert v. P.F. Chang’s China Bistro, Inc., 819 F.3d 963, 966 (7th Cir. 2016).
                      2:18-cv-02148-CSB-EIL # 23        Page 2 of 19




       Case Overview

       Defendant has discharged, and is discharging on an ongoing basis, pollutants

into the Middle Fork of the Vermilion River (“the Middle Fork”) from numerous,

discrete, unpermitted seeps on the riverbank. Although Defendant holds a permit that

authorizes the company to discharge pollutants from the Vermilion Power Station to the

Middle Fork through nine external outfalls, Defendant’s discharge of pollutants into the

Middle Fork from these seeps violate the CWA because they are not authorized by any

permit and are contrary to the limited authorization to discharge within Defendant’s

discharge permit. Defendant also discharged and is discharging on an ongoing basis,

pollutants into the Middle Fork in concentrations, colors, and with characteristics that

violate Illinois effluent limits and water quality standards that are incorporated as

conditions of the Vermilion permit. By violating these permit conditions, Defendant is

also in violation of the CWA.

       Parties

       Plaintiff is an Illinois non-profit organization with more than 1,000 members that

champions clean, healthy rivers and lakes and safe drinking water to benefit the people

and wildlife of Illinois. Plaintiff advocates public policies and cultural values that

sustain ecological health and biological diversity of water resources and aquatic

ecosystems. Plaintiff holds events for members of the organization and the public along

and on the Middle Fork, including immediately downstream of the pollution and

discharge points of Defendant. Its members, some of whom live, work, and recreate

around the Middle Fork, have had their use and enjoyment of the Middle Fork harmed

by Defendant’s unauthorized and prohibited discharge of pollutants.


                                             2
                       2:18-cv-02148-CSB-EIL # 23        Page 3 of 19




       Defendant, a Delaware corporation, owns the Vermilion Power Station.

Defendant is a subsidiary of Vistra Energy, which is headquartered in Texas.

       Factual Background

       The Vermilion Power Station (VPS) is a retired coal-fired power plant located

five miles north of Oakwood, Illinois. The plant sits on the west bank of the Middle

Fork, in a 17-mile section designated as Illinois’ only National Scenic River and first

State Scenic River. From the mid-1950s until 2011, the plant burned coal and generated

millions of tons of coal combustion residuals (“coal ash”). Defendant and its

predecessor mixed the coal ash generated at VPS with water and sluiced it into three

unlined coal ash pits, known as the Old East Ash Pond, the North Ash Pond System,

and the New East Ash Pond. When the plant opened in 1955, ash was flushed into the

Old East Ash Pond. That pit was in service until the North Ash Pond System, a two-cell

pit, was built in the mid-1970s. In 1989, the coal ash was diverted to the New East Ash

Pond, which received coal ash until the plant’s closure in 2011. Although the coal ash

pits are out of service, all three continue to store coal ash- including coal ash as deep as

44 feet in some locations. The three unlined coal ash pits contain an approximate total

of 3.33 million cubic yards of coal ash. Defendant continues to own these pits and

remains responsible for maintaining them, as well as performing any remaining

activities at the plant.

       Coal ash wastewater such as that in the coal ash pits contains heavy metals and

other toxic pollutants that are harmful and at times deadly to people, aquatic life, and

animals. Among the contaminants found in coal ash are arsenic, barium, boron,

chromium, lead, manganese, molybdenum, nickel, and sulfate. These contaminants can


                                              3
                      2:18-cv-02148-CSB-EIL # 23        Page 4 of 19




inflict severe harm, including brain damage, cancer, learning disabilities, birth defects,

and reproductive defects. Arsenic is a well-known carcinogen that also damages the

nervous system. Manganese is associated with learning disabilities and nervous system

impairment, and can render water unusable by discoloring the water, giving it a

metallic taste, and causing black staining. Molybdenum has been linked to gout (joint

pain, fatigue), increased blood uric acid levels, high blood pressure, liver disease, and

potential adverse impacts on the reproductive system. Boron, a dependable indicator of

coal ash contamination, can lead to reduced sperm count, testicular degeneration, birth

defects, and low birth weight among humans.

       Defendant’s limited authorization to discharge wastewater from the VPS is set

out in NPDES Permit IL0004057 (“the Permit”), granted by the Illinois Environmental

Protection Agency (IEPA) pursuant to the IEPA’s delegated authority under the CWA,

33 U.S.C. § 1342(b). The Permit regulates discharges of pollutants from the VPS,

specifying which wastewater streams may be discharged from which points at the

plant. It also establishes effluent limitations, as well as monitoring and reporting

requirements for certain pollutants within those wastewater streams. To this effect, the

Permit defines nine external outfalls at the VPS, each of which authorizes limited

discharges of pollutants at specific outfalls to the Middle Fork.

       Standard Condition 23 of the Permit states that “collected screening, slurries,

sludges, and other solids shall be disposed of in such a manner as to prevent entry of

those wastes (or runoff from the wastes) into the waters of the State. The proper

authorization for such disposal shall be obtained from the Agency and is incorporated

as part hereof by reference.” Applicable Illinois regulations define “sludge” as “any


                                             4
                      2:18-cv-02148-CSB-EIL # 23         Page 5 of 19




solid, semisolid, or liquid waste generated from a municipal, commercial, or industrial

wastewater treatment plant, water supply treatment plant, or air pollution control

facility or any other such waste having similar characteristics and effects.” 35 Ill. Adm.

Code § 301.395. Applicable Illinois law defines “disposal” as being “the discharge,

deposit, injection, dumping, spilling, leaking, or placing of any waste or hazardous

waste into or on any land or water ... so that such waste or hazardous waste or any

constituent thereof may enter the environment or be emitted into the air or discharged

into any waters, including ground waters.” 415 Ill. Comp. Stat. 5/3.185.

       Standard Condition 25 provides: “The permittee shall comply with, in addition

to the requirements of the permit, all applicable provisions of 35 Ill. Adm. Code Subtitle

C, Subtitle D, Subtitle E, and all applicable orders of the [Illinois Pollution Control]

Board.”

       Subtitle C of the Illinois Administrative Code provides that “no effluent shall

contain settleable solids, floating debris, visible oil, grease, scum or sludge solids. Color,

odor and turbidity must be reduced to below obvious levels.” 35 Ill. Adm. Code §

304.106. The term “effluent” is defined, in relevant part, as “any wastewater discharged,

directly or indirectly, to the waters of the State or to any storm sewer, and the runoff

from land used for the disposition of wastewater or sludges.” 35 Ill. Adm. Code §

301.275.

       Subtitle C of the Illinois Administrative Code further provides that “[n]o person

shall cause or allow the concentration of the following constituents in any effluent to




                                              5
                      2:18-cv-02148-CSB-EIL # 23        Page 6 of 19




exceed the following levels, subject to the averaging rules contained in Section

304.104(a).” Ill. Adm. Code § 304.124(a). The current iteration of the Permit was issued

and became effective on March 7, 2003.

       Dating back to at least May 2013, the coal ash pits at VPS have discharged, and

continue to discharge on an ongoing basis, pollutants – including, but not limited to,

arsenic, barium, boron, chromium, iron, lead, manganese, molybdenum, nickel, sulfate,

and totally dissolved solids – into the Middle Fork from numerous, discrete,

unpermitted seeps on the riverbank adjacent to the North Ash Pond and Old East Ash

Pond in areas where there are no permitted outfalls.

       The Middle Fork is a surface water body within the jurisdiction of the CWA as

well as a water of the state of Illinois. The Middle Fork has no specific use designation

and, as such, is subject to the general use standards codified at 35 Ill. Adm. Code Part

302 Subpart B, which forms part of 35 Ill. Adm. Code Subtitle C. See 35 Ill. Admin. Code

§§ 303.201, 302.101(b). The Middle Fork is also subject to the general effluent limitations

set forth at 35 Ill. Adm. Code Part 304 Subpart A, which also forms part of 35 Ill. Adm.

Code Subtitle C. See id. § 304.101(a).

       Groundwater monitoring at the North Ash Pond System and Old East Ash Pond

was performed from 1992 through 2007, and again in 2011. The groundwater

monitoring at the site was reinitiated in 2017. Over the extended period of groundwater

monitoring undertaken between 1992 and 2011, concentrations of boron and sulfate –

primary indicators of coal ash contamination – consistently exceeded Illinois’

groundwater protection standards and, on numerous occasions, also exceeded U.S.

Environmental Protection Agency (EPA) drinking water health advisories for those


                                             6
                      2:18-cv-02148-CSB-EIL # 23        Page 7 of 19




contaminants. Defendant’s consultants have concluded that the presence of boron and

sulfate at the concentrations found at the VPS “indicat[e] that groundwater quality at

the facility has been impacted by leachate from the [Old East Ash Pond] and [North Ash

Pond System],” and that the elevated concentrations of boron, sulfate, manganese, iron,

pH, and total dissolved solids in groundwater at the site are partially due to the impacts

of coal ash.

       Coal ash at the VPS has groundwater flowing through it year round. While the

thickness of saturated ash varies as groundwater levels rise and fall with the seasons,

groundwater has saturated coal ash at depths of more than 21 feet. That groundwater

flows laterally through the ash, picking up contaminants in the process, while

precipitation leaching down through the top of the coal ash mixes with the

groundwater and further adds to the pollutant load contained within the discharge to

the Middle Fork. Defendant’s own reports and information have concluded that the

coal ash contaminated groundwater flows right into the adjacent Middle Fork.

       In May 2016 and September 2017, Plaintiff sampled five discrete groundwater

seeps discharging into the river. Independent laboratory testing revealed concentrations

of arsenic, barium, boron, chromium, manganese, molybdenum, and sulfate in those

seeps that exceed background levels and, for multiple pollutants, exceed health-based

standards set by EPA and Illinois EPA. Plaintiff’s sampling also detected iron

concentrations as high as 241 mg/l and manganese concentrations as high as 7.35 mg/l.

Dating back to at least May 2013, discharges from the coal ash pits at VPS have

discolored, and are continuing to discolor, the Middle Fork in low-flow areas of the

river adjacent to the coal ash pits with a bright orange-red color not of natural origin.


                                             7
                      2:18-cv-02148-CSB-EIL # 23        Page 8 of 19




       Plaintiff’s Claims for Relief

       Count I of Plaintiff’s Complaint alleges that Defendant discharged pollutants

without authorization in an NPDES Permit. Plaintiff alleges the Middle Fork is a

navigable water as defined in § 1362(7) of the CWA, and that Defendant has discharged

pollutants as defined in the CWA from the coal ash pits at the VPS to the Middle Fork.

The discharge of pollutants from the VPS into the Middle Fork from discrete,

unpermitted seeps on the riverbank adjacent to the North Ash Pond and Old East Pond

are not authorized by the Permit, and are contrary to the limited authorization to

discharge contained in the Permit. Because Defendant violated § 1311 of the CWA,

Plaintiff has brought suit.

       Count II alleges discharges in violation of the NPDES Permit Conditions.

Plaintiff alleges that the discharge of pollutants from the VPS coal ash pits into the

Middle Fork violates Standard Condition 23 of the Permit. Further, Defendant’s

discharge of pollutants have discolored the Middle Fork, and include iron and

manganese at concentrations exceeding the effluent limits in Subtitle C of the Illinois

Administrative Code, in violation of Standard Condition 25 of the Permit. Plaintiff also

alleges that the pollutants are a bright orange-red color that stands out “distinctly,” and

are not below “obvious levels,” as well as containing solids that settle on the riverbed,

in violation of Condition 25 of the Permit. By violating these conditions, Plaintiff

alleges, Defendant has violated § 1311(a) of the CWA and is subject to suit.




                                             8
                       2:18-cv-02148-CSB-EIL # 23         Page 9 of 19




                                    ANALYSIS

       Defendant’s motion argues that, because Plaintiff’s Complaint alleges that the

coal ash residuals at VPS were releasing contaminants to groundwater, and that the

groundwater was discharging to the Middle Fork via discrete unpermitted seeps, the

Complaint should be dismissed because Seventh Circuit precedent establishes that the

CWA does not regulate discharges to groundwater, even where the groundwater is

hydrologically connected to surface waters regulated by the CWA. Plaintiff counters

that the Seventh Circuit decision is distinguishable and inapposite to the instant case.

Further, Plaintiff alleges the allegations in Count II set forth distinct violations of the

CWA that provide an independent basis for the court’s jurisdiction.

       Motion to Dismiss Standard

       Defendant asks that the Motion to Dismiss be considered under both Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). Motions to dismiss under Rule 12(b)(1)

are meant to test the sufficiency of the complaint, not to decide the merits of the case.

Center for Dermatology and Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 588 (7th Cir. 2014).

In the context of a motion to dismiss for lack of subject matter jurisdiction, the court

accepts as true the well pleaded factual allegations, drawing all reasonable inferences in

favor of the plaintiff, but a plaintiff faced with a 12(b)(1) motion to dismiss bears the

burden of establishing that the jurisdictional requirements have been met. Burwell, 770

F.3d at 588-89.

       A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to state

a claim upon which relief may be granted. Hallinan v. Fraternal Order of Police of Chi.

Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). A complaint must contain sufficient


                                               9
                      2:18-cv-02148-CSB-EIL # 23          Page 10 of 19




factual matter, accepted as true, to state a claim to relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). These allegations “must be enough to raise a

right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The allegations that are entitled to the assumption of truth are those that are

factual, rather than mere legal conclusions. Iqbal, 556 U.S. at 678-79.

       Defendant argues that the court should evaluate its motion under both Rules

12(b)(1) and 12(b)(6), as some recent district courts have done in similar cases. See

Upstate Forever v. Kinder Morgan Energy Partners, 252 F.Supp.3d 488, 498 (D.S.C. 2017),

reversed on other grounds 887 F.3d 637 (4th Cir. 2018); Sierra Club v. Virginia Electric and

Power Co., 145 F.Supp.3d 601, 604 (E.D. Va. 2015). However, in the Seventh Circuit’s

Oconomowoc decision, the district court dismissed the complaint pursuant to Rule

12(b)(1), a decision affirmed by the appeals court. Village of Oconomowoc Lake v. Dayton

Hudson Corp., 24 F.3d 962, 963 (7th Cir. 1994). Based on the Seventh Circuit precedent,

the court will analyze the motion under Rule 12(b)(1). However, the court would note

that, under either 12(b)(1) or 12(b)(6), the result would be the same.

       Count I

        For Count I, Defendant argues that Seventh Circuit decision in Oconomowoc is

“on all fours” with the factual situation in the instant case, and is clear that the CWA

does not regulate discharges of contaminants to groundwater, even where that

contaminated groundwater reaches navigable waters. Because Plaintiff’s Complaint is

entirely predicated upon alleged discharges to groundwater, the court should dismiss

it. Plaintiff responds that Oconomowoc is inapposite and that Defendant is

mischaracterizing the decision, because that case “governs discharges into groundwater


                                               10
                     2:18-cv-02148-CSB-EIL # 23         Page 11 of 19




itself, absent evidence that the groundwater discretely conveys pollution into a

navigable water.” Plaintiff contends that “is a separate question not at issue here,” and

that, in the specific factual circumstances of this case, the majority of courts have held

that the plain language of the CWA applies to and prohibits such discharges.

       In Oconomowoc, a local village sued Target for violations of the Clean Air Act and

CWA. Target operated a warehouse in the area. Trucks parked at the warehouse

dripped oil, which collected into rainwater runoff from storms. Rainwater runoff from

the site then collected in a 6-acre artificial pond on the site. From the retention pond

water seeped into the ground, possibly carrying hydrocarbons and other unwelcome

substances. The district court judge, regarding the rainwater runoff, dismissed the

complaint, finding that parking lots and retention ponds were not “navigable waters”

under the CWA. Even though groundwater eventually reached streams, lakes, and

oceans, the district court held, it was not part of the “waters of the United States,” as

defined in § 1362(7) of the CWA.

       The Seventh Circuit affirmed. The court began by noting that the CWA applied

to “the waters of the United States,” and that the CWA was a “broad statute, reaching

waters and wetlands that are not navigable or even directly connected to navigable

waters.” Oconomowoc, 24 F.3d at 964. The court then noted that, though broad, the

CWA’s reach was not total, finding that the EPA’s regulatory definition of “waters of

the United States” included “intrastate lakes, rivers, streams (including intermittent

streams), mudflats, sandflats, wetlands, sloughs, prairie potholes, wet meadows, playa

lakes, or natural ponds, the use, degradation or destruction of which could affect




                                             11
                     2:18-cv-02148-CSB-EIL # 23        Page 12 of 19




interstate or foreign commerce’[.]” Oconomowoc, 24 F.3d at 965, quoting 40 C.F.R. §

230.3(s)(3).

       The court then asked the question “[w]hat of the possibility that water from the

pond will enter the local ground waters, and thence underground aquifers that feed

lakes and streams that are part of the ‘waters of the United States’?” Oconomowoc, 24

F.3d at 965. Citing to Wickard’s1 holding that wheat a farmer bakes into bread and eats

at home is part of “interstate commerce” because those activities affect the volume of

interstate shipments, the court theorized that, on a similar rationale, “all ground waters

could be thought within the power of the national government.” Oconomowoc, 24 F.3d at

965 (emphasis in original). However, the court found that:

       But the Clean Water Act does not attempt to assert national power to the
       fullest. “Waters of the United States” must be a subset of “water”;
       otherwise why insert the qualifying clause in the statute? (No one
       suggests that the function of this phrase is to distinguish domestic waters
       from those of Canada or Mexico.) Neither the Clean Water Act nor the
       EPA’s definition asserts authority over ground waters, just because these
       may be hydrologically connected with surface waters.

Oconomowoc, 24 F.3d at 965.

       The court concluded that the omission of groundwaters from the CWA was not

an oversight, and Congress had elected to leave the subject of groundwater regulation

to state law. Oconomowoc, 24 F.3d at 965.

       The court then addressed the problem of pollutants traveling from groundwater

to surface waters via a hydrological connection, writing:

       The possibility of a hydrological connection cannot be denied, see Sierra
       Club v. Colorado Refining Co., 838 F.Supp. 1428 (D. Colo. 1993); McClellan


       1
        Wickard v. Filburn, 317 U.S. 111 (1942).

                                             12
                     2:18-cv-02148-CSB-EIL # 23         Page 13 of 19




      Ecological Seepage Situation v. Cheney, 763 F.Supp. 431, 437 (E.D. Cal. 1989),
      but neither the statute nor the regulations makes such a possibility a
      sufficient ground of regulation. On several occasions the EPA has noted
      the potential connection between ground waters and surface waters, but it
      has left the regulatory definition alone. E.g., Preamble to NPDES Permit
      Application Regulations for Storm Water Discharges, 55 Fed. Reg. 47990,
      47997 (Nov. 16, 1990) (“[T]his rule-making only addresses discharges to
      waters of the United States, consequently discharges to ground waters are
      not covered by this rulemaking (unless there is a hydrological connection
      between the ground water and a nearby surface water body.”)) Collateral
      reference to a problem is not a satisfactory substitute for focused attention
      in rule-making or adjudication. By amending its regulations, the EPA
      could pose a harder question. As the statute and regulations stand,
      however, the federal government has not asserted a claim of authority
      over artificial ponds that drain into ground waters.

Oconomowoc, 24 F.3d at 965-66.

      Based on the forgoing, the court finds that the Seventh Circuit’s decision in

Oconomowoc is directly applicable to the facts of the instant case. Discharges from

artificial ponds into groundwater are not governed by the CWA, even if there is an

alleged hydrological connection between the groundwater and surface waters

qualifying as “navigable waters” of the United States.

      Plaintiff, however, argues that Oconomowoc is not applicable because Oconomowoc

concerned only on whether the CWA governed discharges into the groundwater itself,

absent evidence that the groundwater discretely conveyed pollution into a navigable

water. Plaintiff focuses on the court’s use of “may” and “possibility[,]” seeming to

argue that the court only considered the hydrological connection as a hypothetical, and

did not actually make any determination or ruling as to whether the scenario faced by

this court in the instant case is covered by the CWA.




                                            13
                     2:18-cv-02148-CSB-EIL # 23        Page 14 of 19




       The court finds Plaintiff’s argument unpersuasive. The Seventh Circuit

affirmatively held that the CWA did not assert authority over groundwaters, just

because those waters “may” be hydrologically connected with surface waters. This

court’s reading of that passage is that the Seventh Circuit found any hydrological

connection between surface waters and groundwater to be irrelevant in terms of

whether groundwaters were covered by the CWA. If the discharge is made into

groundwater, and the pollutants somehow later find their way to navigable surface

waters via a discrete hydrological connection, the CWA is still not implicated, because

the offending discharge was made into groundwater, which is not subject to the CWA.

This interpretation is bolstered later in the decision, where the Seventh Circuit again

considered “[t]he possibility of a hydrological connection” between groundwater and

covered navigable waters, but concluded that “neither the statute nor the regulations

makes such a possibility a sufficient ground of regulation.” Oconomowoc, 24 F.3d at 965.

       The Seventh Circuit acknowledged that the EPA has, on several occasions, noted

the connection between surface and groundwaters, but found that the EPA has “left the

regulatory definition alone[,]” concluding that “[c]ollateral reference to a problem is not

a satisfactory substitute for focused attention in rule-making or adjudication.”

Oconomowoc, 24 F.3d at 965-66.

       The Seventh Circuit in Oconomowoc was not distinguishing between discharges of

pollutants into groundwater with only the hypothetical possibility of further seepage

into navigable waters and discharge of pollutants into groundwater with definite

seepage into navigable waters. Rather, the court finds, the Seventh Circuit was holding

that even if there was a possibility (or reality) of discharged pollutants into groundwater


                                            14
                     2:18-cv-02148-CSB-EIL # 23         Page 15 of 19




seeping into navigable waters, such a discharge was not covered by the CWA, because

the actual discharge from the artificial pond was into groundwater, regardless of whether

those pollutants later seep into navigable surface waters via discrete groundwater

seepage.

       The court’s interpretation of Oconomowoc is supported by a subsequent district

court case citing the decision. In Cape Fear River Watch, Inc. v. Duke Energy Progress, Inc.,

25 F.Supp.3d 798 (E.D.N.C. 2014), a district court in the Eastern District of North

Carolina noted that Oconomowoc “held that an NPDES permit is not required for

discharges to groundwater even if those discharges eventually migrate to surface

waters.” Cape Fear River Watch, 25 F.Supp.3d at 809. In its own case, which involved

discharges into groundwater that was hydrologically flowing into a lake, the court

concluded that “[a]fter close review of the competing analyses, this court finds the

reasoning of the Court of Appeals for the Seventh Circuit persuasive, and holds that

Congress did not intend for the CWA to extend federal regulatory authority over

groundwater, regardless of whether that groundwater is eventually or somehow

‘hydrologically connected’ to navigable surface waters.” Cape Fear River Watch, 25

F.Supp.3d at 810. The court dismissed the groundwater claim for lack of subject matter

jurisdiction.

       Plaintiff cites to out of circuit cases to support its argument that the CWA covers

discharges to groundwater where the pollutants seep into navigable waters through

hydrological connection. However, this court is a district court in the Seventh Circuit,

and is bound by that court’s precedent, despite contrary precedent from other circuit

courts. See Hart v. Wal-Mart Stores, Inc. Associates’ Health and Welfare Plan, 360 F.3d 674,


                                             15
                     2:18-cv-02148-CSB-EIL # 23         Page 16 of 19




680 (7th Cir. 2004) (“it would generally be an abuse of discretion for a district court to

follow out-of-circuit precedent which conflicts with binding precedent from its own

circuit”); Jacobson v. SLM Corp. Welfare Benefit Plan, 669 F.Supp.2d 940, 941 (S.D. Ind.

2009). Further, it should be noted, the Sixth Circuit Court of Appeals has recently held

that CWA does not cover discharges of pollutants through groundwater that is

hydrologically connected to navigable waters. Tennessee Clean Water Network v.

Tennessee Valley Authority, 905 F.3d 436, 446 (6th Cir. 2018); Kentucky Waterways Alliance

v. Kentucky Utilities Company, 905 F.3d 925, 936-37 (6th Cir. 2018). Count I of Plaintiff’s

Complaint is dismissed.2

       Count II

       Plaintiff argues that, even if the court dismisses Count I for lack of subject matter

jurisdiction under the CWA, Count II should survive because its claim that Defendant’s

discharges have violated the conditions of the Permit are independent of and unaffected

by Defendant’s argument that the CWA requires a direct discharge from a point source

to navigable waters. Plaintiff argues that because the discharges violate the Permit, it

has asserted a viable claim under 33 U.S.C. § 1311(a). Plaintiff elaborates that

Conditions 23 and 25 of the Permit are “stand-alone” permit conditions that, if violated,

constitute independent violations of the CWA. In support, Plaintiff notes that

“[n]oncompliance with a permit constitutes a violation of the [CWA].” Friends of the


       2
        The court is not unsympathetic to Plaintiff’s claims about the pollution being
discharged into groundwater that is finding its way into the Middle Fork of the
Vermilion River. As characterized in Plaintiff’s Complaint, this is a serious problem.
However, Plaintiff is not without recourse. Despite this court’s holding that the
allegations are not covered by the CWA, Plaintiff may pursue this claim in the Illinois
state courts with the Illinois EPA.

                                             16
                       2:18-cv-02148-CSB-EIL # 23        Page 17 of 19




Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 174 (2000), quoting

33 U.S.C. § 1342(h).

       Defendant responds that Plaintiff, as in Count I, still bases its claim on a violation

of § 1311(a), which requires a discharge to navigable waters. To establish liability in

Count II, Defendant argues, Plaintiff must show (1) a discharge to navigable waters and

(2) a violation of the Permit. Because Plaintiff has failed to meet the first condition, as

explained above based on Oconomowoc, Count II is not actionable under the CWA.

       The CWA prohibits point sources from discharging pollutants into waters of the

United States unless in conformance with a valid NPDES permit obtained prior to the

discharge. 33 U.S.C. §§ 1311, 1342; Save the Valley, Inc. v. United States EPA, 223

F.Supp.2d 997, 1007 (S.D. Ind. 2002).

       As noted, Section 301(a) of the CWA states that “the discharge of any
       pollutant by any person shall be unlawful,” unless authorized by an
       NPDES permit. 33 U.S.C. § 1311(a). The CWA sets forth guidelines for the
       NPDES permits for the discharge of pollutants in Section 402, 33 U.S.C. §
       1342. To establish a violation of these sections, a plaintiff must prove that
       the defendant (1) discharged (2) a pollutant (3) into navigable waters (4)
       from a point source (5) without a permit. See National Wildlife Federation v.
       Gorsuch, 693 F.2d 156, 165 (D.C. Cir.1982).

Sierra Club v. El Paso Gold Mines, Inc., 421 F.3d 1133, 1141-42 (10th Cir. 2005).

       The purpose of the Permit in question would be to allow certain discharges

within the limitations set by the Permit that would otherwise be in violation of the

CWA. Plaintiff itself, at paragraph 74 of the Complaint, in Count II, states that by

violating the conditions of the Permit Defendant violated § 1311(a). In order to violate §

1311(a), a defendant polluter must have “discharge[d]” a pollutant “into ‘navigable

waters from a point source.’” Oconomowoc, 24 F.3d at 963, quoting 33 U.S.C. § 1362(12).


                                             17
                      2:18-cv-02148-CSB-EIL # 23         Page 18 of 19




       The court has already determined that the CWA has no subject matter

jurisdiction over the discharges in question because the discharges were made into

groundwaters, which are not covered by the CWA, and are not “navigable waters”

under § 1362(12), and thus there was no violative discharge of a pollutant under §

1311(a). The violations alleged in Count II of Plaintiff’s Complaint are identical to those

alleged in Count I, different only in that, rather than just a violation of § 1311(a) in

general, the discharges also violate Conditions 23 and 25 of the Permit. Plaintiff still has

not shown that there has been any “discharge into navigable waters” so as to invoke the

jurisdiction of the CWA.

       The question then becomes, for Plaintiff, can a claim be brought under the CWA

for a violation of an NPDES permit even though the actual discharges in question were

not into navigable waters and thus outside the jurisdiction of the CWA pursuant to §

1311(a)? The CWA prohibits the discharge of any pollutant into the navigable waters of

the United States. Wisconsin Resources Protection Council v. Flambeau Mining Co., 727 F.3d

700, 702 (7th Cir. 2013). However, there is nothing in the statute stating that the CWA

covers discharges not into the navigable waters of the United States, so long as those

discharges violate conditions of an NPDES permit. Plaintiff has cited to no authority

holding that, if the CWA does not cover the discharge in question, a plaintiff can still

bootstrap a complaint into federal court because those same discharges violated a

condition of the NPDES permit held by the defendant polluter. Count II is dismissed.




                                              18
             2:18-cv-02148-CSB-EIL # 23       Page 19 of 19




IT IS THEREFORE ORDERED:

(1)   Defendant’s Motion to Dismiss (#14) is GRANTED. Plaintiff’s Complaint

      (#1) is dismissed in full. Judgment is entered in favor of Defendant and

      against Plaintiff.

(2)   This case is terminated.

      ENTERED this 14th day of November, 2018.


                            s/ COLIN S. BRUCE
                           U.S. DISTRICT JUDGE




                                   19
